DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, applicant recites “for a crystal oscillator, the crystal oscillator being adapted for use in monitoring a film thickness of a thin film to be formed on a surface of the crystal oscillator, the monitoring being performed by measuring a resonance frequency during film formation in a vacuum atmosphere” which the limitation appears  
to be indefinite because it is unknown if the crystal oscillator is positively being claimed in combination with the housing.  Therefore, for the purpose of examination the Examiner is interpreting the crystal oscillator is not being claimed.
	As to claim 1, applicant recites “a first imaginary circle” which is not clear what structure is “a first imaginary circle”.  Is applicant claiming an actual circle that is distance from one another or that circle is imaginary that does not exist?  Clarification is required.  
As to claim 5, applicant recites “a second imaginary circle” which is not clear what structure is “a second imaginary circle”.  Is applicant claiming an actual circle that is distance from one another or that circle is imaginary that does not exist?  Clarification is required.  
	As to claims 2-4, the claims are also rejected under 112(b) due to their dependency to claim 1.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swegle et al (10,772,794).
As to claim 1, Swegle discloses a housing case (10), the housing case comprising a case main body (Figure 2) having disposed on an upper surface (12) thereof a plurality of first recessed parts (14) each being capable of housing therein a crystal oscillator in a horizontal posture with a main surface of the crystal oscillator facing in an up-and- down direction (since the crystal oscillator is not being claimed, the structure of Swegle is capable of housing any small circular structure), the first recessed parts being disposed on a first imaginary circle (as best understand, the recess showing two circular pattern toward the center of the holder, which the outer plurality of recesses is disposed on a first imaginary outer circle) at a distance from one another; a first cap body (20) detachably mounted on the case main body from an upper side thereof (Figures 7 and 9) and ; and an engaging means (as shown in Figure 6, the circumferential protrusion and flexible rim 34) for engaging the first cap body relative to the case main body, wherein the engaging means is so constructed and arranged that, in a state in which the first cap body is engaged with the case main body, the engaging means restrains the crystal oscillators housed in the first recessed parts from jumping out of position (as shown in Figure 9, the cap body 27 comprising well cover 24 to secure the article store within the container).  
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cutler (5,154,296).
As to claim 1, Swegle discloses a housing case (Figure 4), the housing case comprising a case main body (30) having disposed on an upper surface  thereof a plurality of first recessed parts (14) each being capable of housing therein a crystal oscillator in a horizontal posture with a main surface of the crystal oscillator facing in an up-and- down direction (since the crystal oscillator is not being claimed, the structure of Cutler is capable of housing any small circular structure), the first recessed parts being disposed on a first imaginary circle (as best understand, the recesses is disposed on a first imaginary outer circle as shown in Figure 4) at a distance from one another; a first cap body (20) detachably mounted on the case main body from an upper side thereof (Figure 5) and ; and an engaging means ( as shown in Figure 5, locking element projection 23) for engaging the first cap body relative to the case main body, wherein the engaging means is so constructed and arranged that, in a state in which the first cap body is engaged with the case main body, the engaging means restrains the crystal oscillators housed in the first recessed parts from jumping out of position (as shown in Figure 5, the cap body 20 secure the article store within the container).  
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dorr et al (10,093,469).
As to claim 1, Dorr discloses a housing case (12), the housing case comprising a case main body (16 and 12) having disposed on an upper surface  thereof a plurality of first recessed parts (54) each being capable of housing therein a crystal oscillator in a horizontal posture with a main surface of the crystal oscillator facing in an up-and- down direction (since the crystal oscillator is not being claimed, the structure of Dorr is capable of housing any small circular structure), the first recessed parts being disposed on a first imaginary circle (as best understand, the recesses is disposed on a first imaginary outer circle as shown in Figure 4) at a distance from one another; a first cap body (14) detachably mounted on the case main body from an upper side thereof (Figure 5) and ; and an engaging means (adhesive between the flange 42 and 12) for engaging the first cap body relative to the case main body, wherein the engaging means is so constructed and arranged that, in a state in which the first cap body is engaged with the case main body, the engaging means restrains the crystal oscillators housed in the first recessed parts from jumping out of position (as shown in Figure 3, the cap body  secure the article store within the container).  
As to claim 3, Dorr further discloses a supporting piece formed in each of the first recessed parts, the supporting piece being adapted to support such a crystal oscillator at an outer periphery thereof as has been dropped into the first recessed part from an upper side (as shown in Figure 4, the center of the first recess having a small through hole, around the through hole are the supporting piece to support the article store within the first recess).

Allowable Subject Matter
Claims 2 and 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702. The examiner can normally be reached Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736